Exhibit 10.2

CONFIDENTIAL

July 26, 2006

Attn: Ms. Jennie McCarthy

Optima Escrow, Inc.

3848 Carson Street, Suite 110

Torrance, California 90503

LETTER AGREEMENT AND JOINT ESCROW INSTRUCTIONS

In connection with the sale, assignment, and transfer of the equity securities
(the “Securities”) of TGC Research Limited (“TGC”) held by Diametrics Medical,
Inc. (“DMED”) to GluMetrics, Inc. (the “Purchaser”) as described in that certain
letter agreement, dated July 26, 2006, a copy of which is attached hereto as
Exhibit A (the “Master Letter Agreement”), Purchaser hereby agrees to deposit
with Optima Escrow, Inc. (the “Escrow Agent”) an aggregate of $XXXX (the “Escrow
Deposit”) to be held in escrow pursuant to the terms set forth below, for the
benefit of DMED in connection with the compromise and settlement of the TGC
Liabilities set forth on Exhibit B hereto (each a “Liability” and collectively,
the “Liabilities”):

 

  1. The Escrow Deposit shall be deposited by the Escrow Agent in a
fully-insured, interest bearing account, and shall not be commingled with any
other funds. The Escrow Deposit shall not be used for any other purpose except
as described in and pursuant to this letter agreement. Upon written request by
DMED, the Escrow Agent shall promptly account to DMED for the Escrow Deposit,
interest earned thereon and each disbursement therefrom.

 

  2. The Escrow Agent shall pay amounts to the creditors set forth on Exhibit B
(the “Creditors”) from the Escrow Deposit from time to time only upon the
written request of DMED in connection with the compromise and settlement of
Liabilities to such Creditors. In the event that a compromise or settlement is
reached concerning one or more of the Liabilities, DMED shall provide the Escrow
Agent a written notification (“Notification”) of the disbursement amount,
together with documentation (the “Documentation”) reasonably necessary to
establish that such amount is sufficient to satisfy, compromise and/or discharge
such Liability; except however, when the disbursement amount represents payment
in full for the amount of the Liability set forth on Exhibit B, no such
Documentation shall be necessary. A disbursement shall be made by Escrow Agent
within three business days of receipt of the relevant Notification and
Documentation. DMED shall provide a copy of such Notification and Documentation
to Purchaser.

 

  3. If a compromise or settlement is reached with a Creditor to satisfy,
discharge or compromise any Liability for an amount less than the amount set
forth therefor in Exhibit B, the Escrow Agent shall pay the remainder of the
Escrow Deposit with respect to such Liability to DMED within three business days
of receipt of the Notification and Documentation concerning the payment of such
Liability.

 

  4. Following the 90th calendar day after the date of this letter agreement,
the Escrow Agent shall return the remaining Escrow Deposit, if any, to
Purchaser; provided that all interest earned on the Escrow Deposit shall be paid
to DMED within three business days of such date.

It is agreed that DMED shall have the sole authority to communicate and/or
negotiate with the Creditors during the 90 calendar days following the date of
this letter agreement, and that neither Purchaser nor Escrow Agent shall contact
any of the Creditors except with the express written consent of DMED.
Notwithstanding, it is hereby acknowledged by Purchaser and Escrow Agent that
DMED is in



--------------------------------------------------------------------------------

no way obligated to negotiate or communicate with any of the Creditors; DMED
shall only communicate or negotiate with the Creditors at its sole discretion.

This letter agreement shall in no way obligate, or be deemed to obligate, DMED
to pay any amounts to any creditors of TGC with respect to the liabilities set
forth on Exhibit B and neither such creditors nor any other party shall be a
third party beneficiary of the agreements set forth herein. Purchaser and Escrow
Agent hereby acknowledge and agree that DMED shall have no liability of any kind
or nature whatsoever to the Purchaser, the Creditors or any third party in
respect of the Liabilities. DMED makes no representations or warranties, express
or implied, concerning TGC except as set forth in Exhibit C of the Master Letter
Agreement.

Purchaser, DMED and Escrow Agent each acknowledge and agree that Escrow Agent
will perform this letter agreement with impartiality toward both Purchaser and
DMED.

Purchaser and DMED further agree to hold Optima Escrow, Inc., its officers,
directors and employees free and harmless from any and all claims that may be
made by or on behalf of any of Purchaser or DMED. Purchaser and DMED agree to
defend Escrow Agent against any and all action or litigation as may arise as a
result of the act(s) performed by Escrow Agent in connection with complying with
the instructions contained herein, including but not limited to payment of any
and all attorney fees should Escrow Agent be required to obtain an attorney or
be involved in any litigation regarding same.

This letter agreement shall be interpreted in accordance with and governed by
the laws of the State of California applicable to agreements made and to be
performed wholly within that jurisdiction, without reference to the conflicts of
laws principles thereof.

This letter agreement may be executed in counterparts, each one of which shall
be deemed an original and all of which taken together shall constitute one and
the same document.

[Signature Page Follows]



--------------------------------------------------------------------------------

Accepted and agreed: OPTIMA ESCROW, INC. By:   /s/ Jennie McCarthy Name:  
Jennie McCarthy Title:   Escrow Officer DIAMETRICS MEDICAL, INC. By:   /s/ Heng
Chuk Name:   Heng Chuk Title:   Chief Financial Officer & Secretary GLUMETRICS,
INC. By:   /s/ William Markle Name:   William Markle Title:   President & Chief
Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Master Letter Agreement

[See Attached]



--------------------------------------------------------------------------------

Exhibit B

TGC Liabilities

[See Attached]